Third District Court of Appeal
                               State of Florida

                           Opinion filed May 10, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D16-2861
          Lower Tribunal Nos. 07-37983, 08-662, 08-2880, 08-32265
                            ________________


                              Lazaro Quintero,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

     Lazaro Quintero, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, C.J., and EMAS and LOGUE, JJ.

     EMAS, J.
      Lazaro Quintero appeals from the trial court’s order barring Quintero from

filing any further pro se pleadings or documents in four separate circuit court

criminal cases.

      We affirm the trial court’s order insofar as it bars appellant from filing any

further pro se pleadings or documents in circuit court case numbers 07-37983, 08-

662, and 08-2880. However, we reverse insofar as the order prohibits appellant

from filing any further pro se pleadings or documents in circuit court case number

08-32265. It is true that Quintero filed a number of pro se postconviction motions

in case numbers 07-37983, 08-662 and 08-2880, and on appeal Quintero does not

challenge the trial court’s order as regards those cases.1 As to case number 08-

32265, however, the record and the relatively short postconviction history of the

case establish that:

      -   On July 14, 2015, following a jury trial, Quintero was convicted of

          aggravated battery (Count I) and simple battery (Count II);

      - On July 20, 2015 (prior to sentencing) Quintero filed a pro se motion for

          postconviction relief, which was later dismissed as premature;

1 While Quintero has filed numerous postconviction motions under those three
cases, it appears that the trial court may have grouped all four of Quintero’s cases
together in concluding that Quintero had abused the postconviction process in case
number 08-32265. However, none of the motions filed under circuit court case
numbers 07-37983, 08-662, and 08-2880 included case number 08-32265, nor did
any of those motions seek relief related to case number 08-32265. In fact, those
motions were filed while Quintero was still awaiting trial in case number 08-32265
or while that case was pending on direct appeal.

                                         2
      - On July 31, 2015, the trial court sentenced Quintero to fifteen years

         prison on Count I and a consecutive 364 days in county jail on Count II;

      - Following our affirmance of Quintero’s direct appeal of 08-32265

         (3D15-1836, mandate issued August 18, 2016), Quintero filed a timely

         and legally sufficient pro se motion to mitigate sentence pursuant to rule

         3.800(c);

      - The trial court exercised its discretion and denied the motion to mitigate

         on October 14, 2016.

      Within the body of the order denying Quintero’s legally sufficient and

timely filed motion to mitigate, the trial court concluded that “Mr. Quintero abused

the judicial system by filing the instant motion.” The trial court directed Quintero

to show cause why he should not be barred from proceeding pro se in case number

08-32265. However, the record establishes that, as to this one case, Quintero filed

only a premature motion for postconviction relief (the merits of which were not

addressed) and a proper motion to mitigate sentence. The record does not support

the trial court’s determination that Quintero abused the postconviction process in

case number 08-32265. See, e.g., Garcia v. State, 212 So. 3d 479 (Fla. 3d DCA

2017); Gaston v. State, 141 So. 3d 627 (Fla. 4th DCA 2014). We therefore reverse

that portion of the order that prohibits Quintero from proceeding pro se in circuit

court case number 08-32265. We affirm the trial court’s order in all other respects.



                                         3
Affirmed in part and reversed in part.




                                   4